Citation Nr: 1515879	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Basic legal eligibility to education benefits administered under Chapter 33, Title 38, United States Code (a.k.a. the "Post-9/11 G.I. Bill").  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran rendered active commissioned service in the United States Army from June 1986 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative determination of the U.S. Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma. The Veteran resides in Arkansas, and it is from the Regional Office (RO) in Little Rock that the appeal originates.  
 
The issue of entitlement to education benefits under Chapter 30 of Title 38, United States Code has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran did not render 90 days of active military service following September 10, 2001; she rendered active service prior to this date, was separated in April 1999, and was transferred to the Temporary Disability Retired List (TDRL) until April 2003.  


CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to VA educational benefits under Chapter 33 of Title 38, United States Code.  See 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520(a) (2014).
  
2.  The Board is not a body which may award benefits on the basis of equitable relief on behalf of the Secretary of Veterans Affairs (VA). 38 U.S.C.A. § 503(a); 38 C.F.R. § 2.7; Moffitt v. Brown, 10 Vet. App. 214, 225 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Resolution of a Claim as a Matter of Law

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran' s claim of entitlement to education benefits, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79  (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Legal Criteria and Analysis

The Veteran in this case contends that she should be entitled to Chapter 33 education benefits.  She has acknowledged that the regulation in effect for these benefits requires a Veteran to have 90 days of active service following September 10, 2001.  Further, the Veteran has noted that she was not on active duty status at any point following that date.  Rather, the Veteran explained that she was on the Temporary Disability Retired List (TDRL) until April 2003, following her release from active duty in 1999.  She has asserted that during this time, the Army still "controlled" her, and that she could have been summoned to active service if it was to be determined that it was possible for her to continue in service.  

A Veteran may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; 
(2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a).

As noted, in this case, the Veteran was separated from active duty in 1999 and transferred to the TDRL at that time.  She did not have any active duty subsequent to September 10, 2001, and thus, as a matter of law, cannot qualify for benefits under Chapter 33.  The Veteran most certainly did render many years of honorable active service; however, a minimum of 90 days of such service were not rendered subsequent to September 10, 2001.  The Veteran's transfer to the TDRL was several years before 2001.  As such, the claim must be denied as a matter of law.  

Essentially, the Veteran has stated that it was her desire to continue on active service subsequent to her 1999 separation and transfer to the TDRL.  She has noted that she was not in a pure civilian status at that time, and could be returned to active duty in the Army without  much notice.  She does not, however, contend that she was ever actually summoned to active duty after September 10, 2001.  

As a matter of fairness, she has asked that the Board consider her being "under control" of the Army in the TDRL until 2003 as giving her entitlement to Chapter 33 benefits.  Unfortunately, while the Board is sympathetic to her claim, it is noted that what she has asked for amounts to a petition for equitable relief.  In other words, the Veteran contends that the language of the regulation as applied to her situation should, essentially, be overlooked so that an equitable resolution of the claim could be considered (i.e. an adjudication based not on law, but on equity should prevail in her case).  Sadly, neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court), as legal bodies of statutory creation, are empowered to grant equitable relief.   See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case, equitable relief cannot be granted in this case. 

It is, however, pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief in certain circumstances. 38 U.S.C.A. § 503(a).  While, as noted above, the Board may not act for him in the exercise of such authority, the Veteran may petition the Secretary directly for consideration of equitable relief with respect to her claim.  See 38 C.F.R. § 2.7.  The Veteran was specifically informed of her ability to attempt this avenue of redress in her Travel Board hearing of February 2014, and she is encouraged to pursue such a remedy should she so choose.  

It is also noted that the Veteran has additionally argued that she relied on information presented to her from a VA representative with respect to whether she should apply for Chapter 30 or Chapter 33 education benefits.  She has alleged that she was told that since she was not permanently retired from service in September 2001, that it would be beneficial for her to elect application for Chapter 33 as opposed to Chapter 30 benefits (the former being a more generous monetary benefit).  It is not clear as to if the RO personnel in contact with the Veteran actually knew that the Veteran did not render 90 days of active service after September 10, 2001 prior to transfer to the TDRL; however, even if that was the case, administrative error on the part of VA does not, in itself, force VA to grant benefits for which legal entitlement has not been established.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), aff'd, 86 F.3d 1178 (Fed. Cir. 1996). 

At any rate, the Veteran fully admits that she did make the election for entitlement to benefits under Chapter 33, and that this is the issue before the Board.  It is noted that if entitlement to Chapter 33 benefits had been established, regulatory provisions mandate that such election is irrevocable, and that the Veteran cannot additionally qualify for Chapter 30 benefits also administer under Title 38.  See 38 C.F.R. § 21.9520.  At the Veteran's Travel Board hearing, she noted that she believed that she contributed to the G.I. Bill (Chapter 30) during her first year of active duty, and that she would not have applied for Chapter 33 benefits had she known of the 90-day post-September 10, 2001 active duty requirement legally mandated to establish entitlement for such benefits.  In this regard, as alluded to in the introductory section, there has been no adjudication with respect to entitlement to benefits under Chapter 30, and the Board does not currently have jurisdiction over such a claim.  As, however, the Veteran cannot qualify for Chapter 33 benefits as a matter of law, payment under Chapter 33 is not a legal bar for application for benefits under Chapter 30, and the Veteran should, if she should so desire, make such a claim for benefits at the RO for consideration in the first instance.  


ORDER

Basic legal eligibility to education benefits administered under Chapter 33, Title 38, United States Code (a.k.a. the "Post-9/11 G.I. Bill"), is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


